Title: From Thomas Jefferson to John Vaughan, 14 January 1806
From: Jefferson, Thomas
To: Vaughan, John


                        
                            Dear Sir
                            
                            Washington Jan. 14. 06.
                        
                        I recieved lately from Genl. Wilkinson at St. Louis a package in which the articles in the inclosed list were
                            so insecurely stowed, for a land carriage, that a very large piece of Spar (No. 9) ground most of the others to powder. I
                            shall repack the remains with care and will take the liberty of addressing them to you by the first vessel from this place
                            for Philadelphia, for the acceptance of the Philosophical society. the numbers which had been on papers pasted on, are all
                            lost except three or four.
                        Your kindness on many occasions and my having no correspondent at Philadelphia in the way of business of any
                            kind encourages me to ask your friendly attention to a trifle of that kind. there are 4. newspapers which I recieve from
                            Philadelphia, Mc.Corkle’s Freeman’s journal, Le Petit Censeur, The Spirit of the gazettes (or some such title) and the
                            Philadelphia repertory. the Censeur I know is 8. D. & the Freeman’s journal the same. the annual price of the others I do
                            not know. will you have the goodness to pay them out of the inclosed note of 30. D. the Spirit of the gazettes I suppose to
                            have been discontinued early, because I recieved a few papers only, and none for two months past. at the bottom of the
                            notification of the Repertory I have subjoined a note for discontinuance. I hope you will excuse my intruding these
                            trifles on you, and accept my friendly salutations & assurances of esteem.
                        
                            Th: Jefferson
                            
                        
                    